Citation Nr: 0015945	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for leukemia, claimed as 
chronic lymphocytic leukemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
December 1945.

In a March 1999 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for leukemia, claimed as chronic lymphocytic 
leukemia, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, for additional 
development of the record.  A review of the record reflects 
that the requested development has been completed to the 
extent possible.  Thus, the case has now been returned to the 
Board for appellate consideration.



FINDINGS OF FACT

1.  The medical evidence of record reflects a diagnosis of 
chronic lymphocytic leukemia.

2.  Chronic lymphocytic leukemia is not a presumptive disease 
under 38 U.S.C.A. § 1112(c) (West 1991).

3.  Chronic lymphocytic leukemia is not a "radiogenic 
disease" under 38 C.F.R. § 3.311(b)(2) (1999).

4.  Competent medical evidence of a nexus between the 
veteran's chronic lymphocytic leukemia and his period of 
active military service has not been presented.  




CONCLUSION OF LAW

The claim of entitlement to service connection for leukemia, 
claimed as chronic lymphocytic leukemia, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although efforts have been made by VA to obtain the veteran's 
complete service medical records, the National Personnel 
Records Center (NPRC), in response to VA requests, reported 
the records may have been destroyed in the 1973 NPRC fire.  
NPRC could not confirm the existence of such records; only 
the fact that if they had been stored at the Records Center, 
they would have been stored in an area damaged by the fire.   
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule. O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind. 

Factual Background

Information obtained from the hospital admission cards 
created by the Office of the Surgeon General, Department of 
the Army, for the years 1942 to 1945 and 1950 to 1954, 
reflect that in March 1944, the veteran was admitted to a 
hospital in the Southwest Pacific with a diagnosis of mumps.

The record reflects uninterpreted private pathology reports 
dated in May 1997. 

A private radiology report dated in June 1997, reflects a 
clinical history of follow up for leukemia.  A relevant 
impression of status post prostatectomy and bilateral pelvic 
lymph node resection was noted.  

Copies of insurance explanation of benefits forms dated from 
1992 to 1998 are of record.  The records reflect payments 
made by the insurance company for medical treatment.  

The veteran has also submitted excerpts from articles 
discussing the possible health hazards to servicemen who 
participated in the atmospheric testing of nuclear weapons or 
in cleanup activities in Hiroshima or Nagasaki.  

Copies of service personnel records were received by the RO 
in January 1998.  These records reflect the veteran served at 
WP APO 352, Nagoya and was released from that assignment in 
November 1945.  The RO also received copies of photographs of 
the veteran in uniform, photographs labeled Hiroshima, Japan, 
photographs labeled New Guinea, and photographs labeled the 
Philippines.  

In January 1998, the veteran also submitted a typewritten 
history of his war experiences.  He reported serving two 
years and two months in the United States and two years in 
the Pacific Theater, including New Guinea, Nomefore Island, 
Netherlands Dutch East Indies, Leyte, Philippine Islands, 
Mindoro Island, and Kure Naval Base, Honshu Island, Japan.  
The veteran noted that Honshu Island was fifteen miles from 
Hiroshima, Japan.  The veteran reported the details of his 
military service, including the clearing of an airfield near 
Hiroshima and a trip into Hiroshima to view the destruction 
after the atomic bomb was dropped.  

The record reflects the veteran submitted the names and 
addresses of treating physicians since 1992.  In March 1998, 
the RO requested the veteran's medical records from each of 
the treating physicians.  One physician returned the request 
with a written statement that he was the veteran's 
dermatologist and had no involvement in the veteran's 
leukemia treatment.  Another physician also responded that he 
had repaired the veteran's hernia and assisted another 
physician in the veteran's prostatectomy, but was not 
involved in the leukemia treatment.  

Treatment records dated in May 1997 were received in March 
1998.  They reflect treatment by a private physician for 
complaints of fatigue.  A relevant assessment of chronic 
lymphocytic leukemia was noted.  An uninterpreted laboratory 
report was also of record.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty. 38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303(a) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Certain chronic disabilities will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran contends that his chronic lymphocytic leukemia is 
the result of his exposure to radiation in Hiroshima.  In 
such a case, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
mandated a three-fold analysis.  See Hilkert v. West, 11 Vet. 
App. 284, 289 (1998); McGuire v. West, 11 Vet. App. 274, 277 
(1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997); Ramey v. Brown, 9 Vet. 
App. 40, 44-46 (1996).  The Court held that service 
connection for a disease which is claimed to be attributable 
to radiation exposure during service can be accomplished in 
three ways.  First, a disease will be presumptively service 
connected under 38 U.S.C.A. § 1112(c) if it is one of the 
diseases listed therein.  See 38 U.S.C.A. § 1112(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.309(d) (1999).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection may be established by 
showing that the disease was incurred in or aggravated by 
active service.  See 38 C.F.R. § 3.303.

In the present case, the record reflects a current diagnosis 
of chronic lymphocytic leukemia.  The record also reflects 
statements from the veteran that he served in the area of 
Hiroshima as early as August 1945.  The Board concludes that 
the veteran's statements satisfy the requirement of an in-
service event or injury for purposes of determining whether 
the claim is well grounded.  See Meyer v. Brown, 9 Vet. App. 
425, 429 (1996).

However, chronic lymphocytic leukemia is specifically 
excluded as a presumptive disease under 38 U.S.C.A. 
§ 1112(c).  The record does not reflect competent medical 
evidence of a diagnosis of any other form of leukemia.  
Accordingly, service connection cannot be established through 
the use of the statutory presumption set forth in 38 U.S.C.A. 
§ 1112(c).  Additionally, chronic lymphocytic leukemia is 
specifically excluded as a "radiogenic disease" under 
38 C.F.R. § 3.311(b).  The record is also silent for any 
medical evidence suggesting that the veteran's chronic 
lymphocytic leukemia is otherwise due to radiation exposure.  
Thus, service connection cannot be established through 
contemplation of 38 C.F.R. § 3.311(b).  

Upon consideration of entitlement to service connection on a 
direct basis, the record is silent for any evidence that the 
veteran's chronic lymphocytic leukemia was manifested during 
service or for many years thereafter.  Thus, there is no 
demonstrated continuity of symptomatology which could be used 
to show the required nexus to service or to indicate 
manifestations of the disease within the one-year presumptive 
period immediately after service contemplated under 
38 U.S.C.A. § 1112(a).  The record is further silent for any 
competent medical evidence suggesting that the veteran's 
chronic lymphocytic leukemia was due to any incident of 
service. 

The Board is cognizant of the contentions advanced by the 
veteran and his representative and does not doubt the 
sincerity of those contentions.  However, the record does not 
include a medical opinion favorable to the veteran regarding 
a potential causal relationship between the veteran's service 
experiences in Hiroshima and the development of chronic 
lymphocytic leukemia.  Unfortunately, the veteran's claim is 
supported solely by his own contentions.  As stated by the 
Court, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 
The Court has made it clear that a lay party is not competent 
to provide probative evidence as to matters requiring 
expertise regarding specialized medical knowledge, skill, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).  Consequently, the veteran's lay 
assertions that his chronic lymphocytic leukemia was caused 
by his active service in the area of Hiroshima is neither 
competent nor probative of the issue in question.  While the 
veteran is competent to testify regarding the events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose the etiology of his own disability. See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 
5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and 
Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

Thus, the Board must conclude that the veteran's claim of 
entitlement to service connection for leukemia, claimed as 
chronic lymphocytic leukemia, is not well grounded as there 
is no medical evidence of a causal connection between the 
veteran's chronic lymphocytic leukemia and an incident of 
service.  The Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make this 
claim "plausible."  See generally Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).




ORDER

Entitlement to service connection for leukemia, claimed as 
chronic lymphocytic leukemia, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

